Exhibit 10.5
DIRECTOR FEE POLICY

    The Board of Directors (“Board”) of the Federal Home Loan Bank of Des Moines
(“Bank”) adopts this policy governing compensation for its Chair, Vice Chair,
Board Committee Chairs, and all other Member and Independent Directors serving
on the Bank’s Board.

I.   Annual Compensation

    Annual compensation (“Annual Compensation”) for Bank Directors has been
determined based on studies of director compensation at other comparable
financial institutions. Effective January 1, 2010, the Annual Compensation for
Bank Directors shall be as follows:

         
Chairman of Board of Directors:
  $ 60,000  
Vice Chairman of Board of Directors:
  $ 55,000  
Chairman of Audit Committee:
  $ 55,000  
Chairmen of all other Board Committees:
  $ 50,000  
All other Directors:
  $ 45,000  

    Individuals serving as Chair or Vice Chair of the Board shall not be
entitled to Annual Compensation in excess of the amount to which they are
entitled for such service due to concurrent service as Chair of a Board
Committee.

II.   Expenses

    The Bank shall reimburse directors and pay for necessary and reasonable
travel, subsistence, and other related expenses incurred in connection with
performance of their duties in accordance with the Bank’s Travel and
Entertainment Policy.

III.   Limits and Controls

    Performance Requirements. A Director shall receive one quarter of the Annual
Compensation following the end of each calendar quarter. If it is determined at
the end of the calendar year that a Director has attended less than 75% of the
meetings the Director was required to attend during such year, the Director will
not receive one quarter of the Annual Compensation for the fourth quarter of
such calendar year. In the event that a Director serves on the Board for only a
portion of a calendar year, or only serves as a Board Chair, Board Vice Chair,
or Committee Chair for a portion of a calendar year, then the Annual
Compensation to which such director is entitled for that calendar year shall be
adjusted accordingly on a pro-rata basis.

Approved by the Board of Directors February 18, 2010

 

 



--------------------------------------------------------------------------------



 



    Directors are expected to attend all Board meetings and meetings of the
Committees on which they serve, and to remain engaged and actively participate
in all meetings. The Board of Directors reserves the right to direct the
Corporate Secretary to make appropriate adjustments in the payments to any
Director who regularly fails to attend Board meetings or meetings of Committees
on which the Director serves, or who consistently demonstrates a lack of
participation in or preparation for such meetings.

IV.   Roles and Responsibilities

    The Board of Directors shall be responsible for any adjustments to the
Annual Compensation. The Corporate Secretary is responsible for processing fee
payments and expense reports and for remitting fees and expense reimbursements
to Directors on a quarterly basis.

    The Board of Directors shall review and approve this policy annually.

Approved by the Board of Directors February 18, 2010

 

 